Affirmed as Modified; Opinion Filed October 30, 2013.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01485-CR

                          LOUIS HANCOCK DAITCH, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F04-44009-J

                              MEMORANDUM OPINION
                          Before Justices Moseley, Lang, and Brown
                                   Opinion by Justice Lang

       Louis Hancock Daitch appeals from the revocation of his community supervision for the

offense of possession of cocaine in an amount of four grams or more but less than 200 grams.

TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (d) (West 2010). The trial court assessed

punishment at ten years’ imprisonment and ordered the sentence to run consecutively with the

sentence in cause no. F11-45640-J (cause no. 05-12-01487-CR). On appeal, appellant’s attorney

filed a brief in which she concludes the appeal is wholly frivolous and without merit. The brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a

professional evaluation of the record showing why, in effect, there are no arguable grounds to
advance. See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel

delivered a copy of the brief to appellant.

       Appellant filed a pro se response raising several issues After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeal is frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005) (explaining appellate court’s

duty in Anders cases). We find nothing in the record that might arguably support the appeal.

       Although not an arguable issue, we note the first page of the judgment incorrectly states

“this sentence shall run concurrently.” The record shows the trial judge ordered the sentence in

this case to run consecutively with the sentence imposed in case no. F11-45640-J.              The

paragraph containing the cumulation order is located on the second page of the judgment.

Accordingly, we modify the section of the trial court’s judgment that says “punishment and place

of confinement” to state this sentence will run consecutively with the sentence in case no. F11-

45640-J. See TEX. R. APP. P. 43.2(b); Bigley, 865 S.W.2d at 27–28; Asberry, 813 S.W.2d at

529–30.

       As modified, we affirm the trial court’s judgment.




                                                     /s/ Douglas Lang
                                                     DOUGLAS S. LANG
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47
121485F.U05




                                               -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


LOUIS HANCOCK DAITCH, Appellant                   Appeal from the Criminal District Court
                                                  No. 3 of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01485-CR       V.                       F04-44009-J).
                                                  Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                      Moseley and Brown participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Punishment and Place of Confinement” is modified to show “This
sentence shall run consecutively (see below).”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered October 30, 2013.




                                                         /s/ Douglas Lang
                                                         DOUGLAS S. LANG
                                                         JUSTICE




                                            -3-